Mr. Justice Dibell delivered the opinion of the court. 5. Electricity, § 28*—when question of negligence in failing to discover broken wire is for jury. The question of the negligence of the defendant held for the jury, in an action for the death of a person by coming into contact with a charged, broken electric light wire hanging in a street, where the evidence tended to show that the engineer of the plant noticed something wrong with the machinery which led him to believe that there might be a broken wire, but which the use of the apparatus at hand failed to detect, and he made no further effort to discover the condition of the wires until several hours after the accident. Niehaus, J., took no part in this decision.